Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of J.D.H., a Child, Appellant          Appeal from the County Court at Law No.
                                                       3 of Williamson County, Texas (Tr. Ct. No.
No. 06-19-00013-CV                                     18-3345-FC3).       Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
                                                       Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED MAY 22, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk